DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 May 2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9-13, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Courtnage et al. (US 2002/0143373 A1, cited by Applicant).
With respect to claim 1, Courtnage discloses: an apparatus (therapeutic device system, 100) comprising: an energy generator comprising a plurality of generator elements (energy sources, 116, 118; par. [0035]) operable to output a plurality of different energy types (LEDs with a plurality of emission wavelengths in conjunction with electrostimulation pad, par. [0035]) in a signal direction toward skin (treatment area, 123), each generator element of the plurality of generator elements being independently operable (par. [0039], operation of each of the therapeutic device systems, all according to individual selectable therapeutic modalities), when the energy generator is positioned relative to the skin (par. [0016]), to communicate with different nerves (par. [0025]) associated with the skin by outputting a different portion of an energy signal in the signal direction toward the skin with one energy type of the plurality of different energy types (par. [0020-0021]).
With respect to claims 2 and 3, Courtnage discloses a shock generator element for producing shock energy (trans-cutaneous electro stimulators, par. [0021]).
With respect to claim 5, Courtnage discloses outputting a plurality of energy types toward a similar point or area on the skin (par. [0036], treatment area, 123, Fig. 1).
With respect to claim 9, Courtnage discloses a controller operable to activate each generator element of the plurality of generator elements responsive to a control signal (control mechanism, par. [0019]).
With respect to claim 10, Courtnage discloses the claimed power source (par. [0018]).
With respect to claim 11, Courtnage discloses the claimed configuration wherein the controller receives a control signal from a processing unit configurated to receive input data from a data source (user-selectable functions provided to CPU, par. [0019]) and generate the control signal responsive to the input data (control mechanism regulates output of energy sources, par. [0019]).
With respect to claims 12 and 13, Courtnage discloses: a housing positionable relative to the skin (shapeable housing with adhesive, par. [0016]); the controller and the plurality of generator elements are in the housing (126 and 218/220, Fig. 2; par. [0039]); and the processing unit is remote from and in data communication with the controller (CPU 226 is connected to PC 228, Fig. 2), and the housing is positionable on or adjacent the skin to maintain a position of the plurality of generator elements relative to the skin (shapeable housing with adhesive, par. [0016]).
With respect to claims 19 and 20, Courtnage discloses an implantable device (configured for entry into an enclosure of the living body, par. [0016]) wherein the exterior surfaces of the housing are engageable with an implantable device operable with bone or tissue adjacent the skin to maintain the position of the plurality of generator elements relative to the skin (shapeable housing adapted to provide three-dimensional exposure to the energy sources, par. [0016]).
Allowable Subject Matter
Claims 4, 6-8, and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 4, Courtnage discloses the use of a heat energy (enhance heat concentration over the treatment area, par. [0017]), but does not specify the claimed energy generator comprising a skin-facing surface adapted to reflect heat energy in the signal direction toward the skin.
With respect to claims 6-8, Courtnage does not disclose or reasonably suggest the claimed electroacoustic transducer having the claimed configuration.
With respect to claims 14-18, Courtnage is silent with regard to the housing being adapted to promote a first set of flows of the plurality of different energy types in the signal direction toward the skin and limit a second set of flows of the of the plurality of different energy types in directions transverse with the signal direction toward the skin.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to because they contain color elements (Figs. 13A, 13B, 14A).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	23 May 2022